DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt and entry of Applicants' reply filed on August 2, 2021 is acknowledged.  Claims 1, 11, and 16 are amended.  Thus, Claims 1-20 are pending and are further examined on the merits in the U.S. non-provisional application.

Note on Claim Interpretation
Each of Independent Claims 1 and 11 recite “a mechanical coupling” (Claim 1, line 4 and Claim 11, line 2).  The specification describes a mechanical coupling that mounts an orbiting scroll to a fixed scroll as an idler assembly or an Oldham ring (¶ 0045, last five (5) lines of the specification).  
	Each of Independent Claims 1, 11, and 16 recite “a first flexible conduit/a flexible conduit”.  The specification describes a conduit is a structure that transmits a liquid coolant from one area or volume of a scroll device to another area or volume of the scroll device and can include a flexible tube, flexible hose, flexible metal rod, flexible bellows, and other flexible hollow connectors or devices (¶ 0097 of the specification).  
	The claims below are interpreted and examined below with consideration to these descriptions in the specification.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
			reference numeral 17 as shown in Fig. 8B is not found described in the specification (it is believed this is the fixed scroll involute as described in the last two lines of ¶ 0045).
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 7-8, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over US9115719 (Sadakata et al.; issued on August 25, 2015) (SADAKATA) in view of US5609478 (Utter et al.; issued on March 11, 1997) (UTTER), and further in view of US5640854 (Fogt et al.; issued on June 24, 1997) (FOGT).  
	In reference to Claim 1, SADAKATA teaches:
		A scroll device (title, Abstract, Figs. 1-3) comprising: 

			an orbiting scroll (orbiting scroll 17, col. 2, line 25) comprising a second involute and a second cooling chamber (B, Examiner’s ANNOTATED Fig. 1 of SADAKATA), the orbiting scroll (17) configured to orbit relative to the fixed scroll (18) around an orbital axis (C, Examiner’s ANNOTATED Fig. 1 of SADAKATA); and 
			a first conduit (cooling liquid passageway 12, col. 2, lines 54 and 55, 12 is a hollow connector) in fluid communication with the first cooling chamber (A) and the second cooling chamber (B), the first conduit extending around the orbital axis (C) from a first side (at location at the end of the lead line of reference numeral 8, Fig. 1) of the scroll device (title, Abstract, Figs. 1-3) to a second side (at the end of the lead line of reference numeral 16) of the scroll device (title, Abstract, Figs. 1-3).
While SADAKATA teaches a mechanical coupling (a rotation-preventing mechanism which is not shown in SADAKATA, col. 2, lines 33 and 34), SADAKATA does not teach:
		(i) the orbiting scroll is mounted to the fixed scroll via the mechanical coupling, and 
		(ii) that the first conduit is specifically called out as a flexible conduit and which extends radially around the orbital axis.  
With regard to (i), UTTER teaches a scroll apparatus (title, Abstract, Figs. 1-16) that includes the orbiting scroll (driver scroll 46, col. 4, line 65, Fig. 1) being mounted to the fixed scroll (idler scroll member 54, col. 4, lines 65 and 66) via the mechanical coupling (Oldham coupling, col. 1, lines 26-30 and col. 5, lines 34-38).  

	With regard to (ii), FOGT teaches a scroll fluid machine (10, title, Abstract, Figs. 1-11) that includes the first conduit (one of tubular members 132, 142 for cooling a space in the compressor, col. 1, lines 39-42 and 54-58) being specifically called out as a flexible conduit (col. 6, lines 11-14) that extends radially around the orbital axis (see Fig. 2). 
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a conduit that is a flexible conduit that can extend in a direction radially around the orbital axis as taught by FOGT and incorporate these features to replace the first conduit of the modified scroll device of SADAKATA and UTTER for at least the benefit of providing an alternate fluid flow path arrangement of delivering cooling fluid as expressly described by FOGT (col. 5, lines 56 – col. 6, lines 1-17) so that the fluid cools the cooling chambers of the fixed and orbiting scrolls.    
	


    PNG
    media_image1.png
    679
    748
    media_image1.png
    Greyscale

Examiner’s ANNOTATED Fig. 1 of SADAKATA

	In reference to Claim 2, SADAKATA further teaches that the first cooling chamber (A, Examiner’s ANNOTATED Fig. 1 of SADAKATA) is at least partially defined by a fixed scroll jacket (cooling fin bottom 23 of the fixed scroll 18, col. 4, lines 21 and 22), and the second cooling chamber (B, Examiner’s ANNOTATED Fig. 1 of SADAKATA) is at least partially defined by an orbiting scroll jacket (the bottom surface of second cooling chamber B is part of a wall G, Examiner’s ANNOTATED Fig. 1 of SADAKATA).  

	In reference to Claim 8, SADAKATA further teaches that the at least one cooling fin (22 associated with fixed scroll 18, col. 2, line 67 to col. 3, lines 1-4) is arranged to channel coolant from a first inlet to a first outlet (of A, Examiner’s ANNOTATED Fig. 1 of SADAKATA).
	In reference to Claim 11, SADAKATA teaches: 
		A scroll device (title, Abstract, Figs. 1-3) comprising: 
			an orbiting scroll (orbiting scroll 17, col. 2, line 25) configured to orbit relative to a fixed scroll (fixed scroll 18, col. 2, line 26, Fig. 1) around an orbital axis (C, Examiner’s ANNOTATED Fig. 1 of SADAKATA), the fixed scroll (18) comprising: 
				a first involute (wrap 20, col. 2, line 29, Fig. 1) extending toward the orbiting scroll (17); 
				a first cooling chamber (A, Examiner’s ANNOTATED Fig. 1 of SADAKATA); and 
				a first plurality of cooling fins (cooling fins 22, col. 2, line 67 to col. 3, lines 1 and 2) extending away from the fixed scroll (18, reference numeral 23 is the cooling fin bottom implying that the cooling fins extend from the cooling fin bottom and into the first cooling chamber A, Examiner’s ANNOTATED Fig. 1 of SADAKATA) into the first cooling chamber (A, Examiner’s ANNOTATED Fig. 1 of SADAKATA); 
				a conduit (cooling liquid passageway 12, col. 2, lines 54 and 55, 12 is a hollow connector) in fluid communication with the first cooling chamber (A), 
While SADAKATA teaches a mechanical coupling (a rotation-preventing mechanism which is not shown in SADAKATA, col. 2, lines 33 and 34), SADAKATA does not teach:
			(i) the orbiting scroll is mounted to the fixed scroll via the mechanical coupling, and 
			(ii) that the conduit is specifically called out as a flexible conduit that radially bends around the orbital axis.  
With regard to (i), UTTER teaches a scroll apparatus (title, Abstract, Figs. 1-16) that includes the orbiting scroll (driver scroll 46, col. 4, line 65, Fig. 1) being mounted to the fixed scroll (idler scroll member 54, col. 4, lines 65 and 66) via the mechanical coupling (Oldham coupling, col. 1, lines 26-30 and col. 5, lines 34-38).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize the orbiting scroll is mounted to the fixed scroll via the mechanical coupling as taught by UTTER and incorporate this kind of arrangement for the anti-rotation device of SADAKATA’s scroll compressor for the benefit of ensuring the orbiting/driving scroll orbits without allowing undesirable rotation of the same as expressly described by UTTER (col. 1, lines 27-31).   
	With regard to (ii), FOGT teaches a scroll fluid machine (10, title, Abstract, Figs. 1-11) that includes the first conduit (one of tubular members 132, 142 for cooling a space in the compressor, col. 1, lines 39-42 and 54-58) being specifically called out as a flexible conduit (col. 6, lines 11-14) that radially bends around the orbital axis (see Fig. 2). 
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a conduit that is a flexible conduit that can radially bend around the orbital axis as taught by FOGT and incorporate these features to replace the first conduit of the modified scroll device of SADAKATA and UTTER for at least the benefit of providing an alternate fluid flow path arrangement of delivering cooling fluid as expressly described by FOGT (col. 5, lines 56 – col. 6, lines 1-17) so that the fluid cools the cooling chambers of the fixed and orbiting scrolls.    
	In relation to Claim 12, SADAKATA and UTTER do not explicitly call out that the conduit is flexible and extends substantially perpendicularly to the orbital axis.  FOGT teaches a scroll fluid machine (10, title, Abstract, Figs. 1-11) that includes the first conduit (one of tubular members 132, 142 for cooling a space in the compressor, col. 1, lines 39-42 and 54-58) being specifically called out as a flexible conduit (col. 6, lines 11-14) that extends perpendicularly to the orbital axis (as see in the overhead view of Fig. 2).   
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a conduit that is a flexible conduit that extends substantially perpendicularly to the orbital axis as taught by FOGT and incorporate this feature features to replace the first conduit of the modified scroll device of SADAKATA and UTTER for at least the benefit of providing an alternate fluid flow path arrangement of delivering cooling fluid as expressly described by FOGT (col. 5, lines 56 – col. 6, lines 1-17) so that the fluid cools the cooling chambers of the fixed and orbiting scrolls.    

	In reference to Claim 14, SADAKATA also teaches that the orbiting scroll (17, Fig. 1) comprises: 
			a second cooling chamber (B, Examiner’s ANNOTATED Fig. 1 of SADAKATA; and 
			a second plurality of cooling fins (cooling fins 22 on the backsides of orbiting scroll 17, col. 2, line 66 to col. 3, lines 1 and 2) extending away from the orbiting scroll (17) into the second cooling chamber (B).  
	In reference to Claim 15, SADAKATA further teaches that the orbiting scroll (17, Fig. 1) further comprises: 
			an orbiting scroll jacket (the bottom surface of second cooling chamber B is part of a wall G, Examiner’s ANNOTATED Fig. 1 of SADAKATA), the orbiting scroll jacket defining a wall (G) and comprising a crankshaft bearing (Hs, Examiner’s ANNOTATED Fig. 1 of SADAKATA, the PHOSITA would recognize the structure of H adjacent respective portions of the drive shaft 4 as being a crankshaft bearing).  

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over SADAKATA and UTTER and FOGT as applied to Claim 1 above, and further in view of US7942655 (Shaffer; issued on May 17, 2011) (SHAFFER).  
	In reference to Claim 3, SADAKATA and UTTER and FOGT teach a flexible conduit, SADAKATA and UTTER and FOGT do not explicitly teach a second flexible conduit.  SHAFFER teaches a scroll compressor (title, Abstract, Figs. 1-6) that further comprises two individual, separate flexible conduits (bellows 22 and 23, Fig. 5) extending from the first side (a first side of the scroll compressor 1 is on the side of the orbiting scroll located at the top portion of Fig. 5) to the opposite side of the scroll device (an opposite side of the scroll compressor 1 is at the fixed scroll 3 located at the bottom portion of Fig. 5).  The PHOSITA, when considering the construction alternatives for SADAKATA’s scroll compressor could further choose/select to have separate/individual coolant passages/conduits in place of the single cooling liquid passageway 12 to feed the first end (D, Examiner’s ANNOTATED Fig. 1 of SADAKATA) connected to the fixed scroll (18), a second end (E, Examiner’s ANNOTATED Fig. 1 of SADAKATA) connected to the orbiting scroll (17) and can further decide to incorporate the kind of flexible conduits (16, Fig. 1) like is taught by FOGT, and as such, would have the second flexible conduit in fluid communication with a coolant inlet and the second cooling chamber as is recited in Claim 3, lines 2-4.  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a second flexible conduit as taught by SHAFFER and incorporate, as a matter of design choice by the PHOSITA, to replace the single passageway in the modified scroll compressor of SADAKATA and UTTER and FOGT with two separate 
In reference to Claim 9, SADAKATA and UTTER and FOGT do not teach a coated wall with a solid abrasion resistant lubrication and a tip seal groove.  SHAFFER teaches a first involute (spiral of the fixed scroll, designated at the end of the lead line of reference numeral 25, col. 3, lines 10-12, Figs. 1 and 3) that comprises a base (structure at the end of the lead line of reference numeral 3, Fig. 3), a coated wall (the wall of the spiral is the structure crossed by the dashed line circle in Fig. 3, coated with epoxy, col. 5, lines 18-20, and or oil in an scroll compressor that compresses oil, col. 1, lines 38 and 39), and a tip seal groove (at the top of the coated wall (col. 5, lines 15-22), and wherein the coated wall is coated with a solid abrasion resistant lubricant (epoxy is a hardened solid and can resist abrasion).
It would be obvious to the PHOSITA before the effective filing date of the invention to coat the wall of the fixed scroll with a solid-abrasion-resistant lubricant as taught by SHAFFER and incorporate such a lubricant to lubricate the wall of the modified scroll compressor of SADAKATA and UTTER and FOGT for the benefit of having the scroll compressor operate at high vacuums and maximum efficiency due to imperfections and deviations in the fixed scroll/orbiting scroll as expressly described by SHAFFER (col. 5, lines 15-18).  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over SADAKATA and UTTER and FOGT, as applied to Claim 1 above, and further in view of US2017/0306956 (Monet; published on October 26, 2017) (MONET).
	In reference to Claim 10, SADAKATA and UTTER and FOGT do not teach a polytetrafluro ethylene (PTFE) coating.  MONET teaches a scroll compressor (1, ¶ 0064, line 2, Fig. 1) having a fixed scroll (3, ¶ 0065, lines 1 and 2, Fig. 1) that comprises a polytetrafluoroethylene (PTFE) coating (claim 8 of MONET).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a fixed scroll that comprises a PTFE coating as taught by MONET and incorporate this fixed scroll and its coating to replace the fixed scroll of the modified scroll compressor of SADAKATA and UTTER and FOGT for the benefit of having improved hardness of the fixed scroll that can desirable improve the scroll compressor against premature wear and tear of the surfaces for a longer service life for the scroll compressor as expressly described by MONET (¶ 0042).  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over SADAKATA in view of FOGT. 
	In reference to Claim 16, SADAKATA teaches:  
		A liquid-cooled scroll device (title, Abstract, Figs. 1-3) comprising: 
			a fixed scroll (fixed scroll 18, col. 2, line 26, Fig. 1) comprising a first coolant passageway (A, Examiner’s ANNOTATED Fig. 1 of SADAKATA); 
			an orbiting scroll (orbiting scroll 17, col. 2, line 25) comprising a second coolant passageway (B, Examiner’s ANNOTATED Fig. 1 of SADAKATA);

			a conduit (cooling liquid passageway 12, col. 2, lines 54 and 55, 12 is a hollow connector) that curves around (12 curves around the orbital axis C so as to be spaced apart from C in an axial direction) the orbital axis (C), the conduit (12) in fluid communication with the first coolant passageway (A) and the second coolant passageway (B).
While SADAKATA teaches a conduit SADAKATA does not explicitly call out that the conduit is flexible and that it radially curves around the orbital axis.  FOGT teaches a scroll fluid machine (10, title, Abstract, Figs. 1-11) that includes the first conduit (one of tubular members 132, 142 for cooling a space in the compressor, col. 1, lines 39-42 and 54-58) being specifically called out as a flexible conduit (col. 6, lines 11-14) that radially curves around the orbital axis (seen Fig. 2). 
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a conduit that is a flexible conduit that can radially curve around the orbital axis as taught by FOGT and incorporate these features to replace the conduit of the scroll device of SADAKATA for at least the benefit of providing an alternate fluid flow path arrangement of delivering cooling fluid as expressly described by FOGT (col. 5, lines 56 – col. 6, lines 1-17) so that the fluid cools the cooling chambers of the fixed and orbiting scrolls.    
	
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over SADAKATA and FOGT as applied to Claim 16 above, and further in view of US2005/0031469 (Yanagisawa et al.; published on February 10, 2005) (YANAGISAWA).
	In reference to Claim 17, SADAKATA and FOGT teach the first coolant passageway and the second coolant passageway SADAKATA and FOGT do not teach a motor jacket that comprises a third coolant passageway.  YANAGISAWA teaches a scroll machine (title, Abstract, Figs. 1-10) that comprises an orbiting scroll and stationary scrolls (Abstract, lines 1 and 2) and further includes a first coolant passageway (fluid pipe 7a, ¶ 0028, line 5, Figs. 8 and 10), a second coolant passageway (fluid pipe 9a, ¶ 0029, lines 4 and 5) and a motor jacket (outer circumferential wall 33) at least partially surrounding the motor (electric motor 20, ¶ 0047, line 5), the motor jacket comprising a third coolant passageway (fluid that flows in path 31 or spiral path 34, ¶s 0047, lines 5-7 and 0049, lines 1-5).
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a motor jacket/third coolant path as taught by YANAGISAWA and incorporate such an arrangement into the modified scroll compressor of SADAKATA and FOGT for the benefits of cooling the motor and cooling the scrolls such that the entire scroll compressor is effectively cooled so that the operational efficiency of the scroll compressor is enhanced and its service life is extended as expressly described by YANAGISAWA (¶s 0007 and 0008, lines 4-7 and 0049, last 3 lines).  
	In reference to Claim 18, SADAKATA and FOGT do not teach a motor jacket that comprises a third coolant passageway.  YANAGISAWA teaches a scroll machine (title, 
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize third coolant path/passageway with an input and output and cooling fins as taught by YANAGISAWA and incorporate such an arrangement into the modified scroll compressor of SADAKATA and FOGT for the benefits of also cooling the motor along with cooling the scrolls such that the entire scroll compressor is effectively cooled so that the operational efficiency of the scroll compressor is enhanced and its service life is extended as expressly described by YANAGISAWA (¶s 0007 and 0008, lines 4-7 and 0049, last 3 lines). 


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over SADAKATA and FOGT as applied to Claim 16 above, and further in view of SHAFFER.  
	In reference to Claim 20, SADAKUTA and FOGT teach that the fixed scroll or orbital scroll comprises an involute having a wall, however, SADAKUTA and FOGT do not teach that the wall is coated with a solid abrasion-resistant coating.  SHAFFER teaches a scroll compressor that includes a fixed scroll that comprises an involute (spiral of the fixed scroll, designated at the end of the lead line of reference numeral 25, col. 3, lines 10-12, Figs. 1 and 3) having a wall (the wall of the spiral is the structure crossed by the dashed line circle in Fig. 3, coated with epoxy, col. 5, lines 18-20, and or oil in an scroll compressor that compresses oil, col. 1, lines 38 and 39), coated with a solid abrasion resistant lubricant (epoxy is solid and can resist abrasion).
	It would be obvious to the PHOSITA before the effective filing date of the invention to coat the wall of the fixed scroll with a solid-abrasion-resistant lubricant as taught by SHAFFER and incorporate such a lubricant to lubricate the wall of the modified scroll compressor of SADAKUTA and FOGT for the benefit of having the scroll compressor operate at high vacuums and maximum efficiency due to imperfections and deviations in the fixed scroll/orbiting scroll as expressly described by SHAFFER (col. 5, lines 15-18).
	 

Allowable Subject Matter
Claims 4-6 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (Claims 4-6 and 19 were previously indicated as allowable subject matter in the Non-Final Rejection having notification date of May 4, 2021, paragraph #12).

Response to Arguments
Applicants’ claim amendments and arguments in the reply filed on August 2, 2021 have been fully considered and are persuasive to the currently pending claims with respect to: 
				the objections to the drawings
 which are hereby withdrawn by the Examiner.  
	
Applicants’ arguments with respect to the flexible conduit extending/bends/curves radially around the orbital axis with respect to Claims 1, 11, and 16 have been fully considered and are persuasive (pp. 8-10 of Applicants’ reply filed on August 2, 2021.  Thus, the previous 35 U.S.C. 103 rejections of Claim 1 and 11 based on SADAKATA (US9115719) and UTTER (US560948) and QIAN (US2007/0269327) and/or Claim 16 base on SADAKATA and QIAN have each been withdrawn.  Upon further consideration and search new rejections under 35 U.S.C. 103 are applied to independent Claims 1 and 11 based on SADAKATA and UTTER and FOGT (US5640854) and/or Claim 16 

Conclusion
Prior art of record not relied upon is considered pertinent to Applicants’ disclosure.  US6190145, US8858203, and US7329108 each show elements and features of the state of the art prior to the filing date of Applicants’ disclosure.  
	US2020/0408201 is another application from the assignee which discloses a flexible conduit (32, 36, Fig. 2) extending radially around the orbital axis from a first side of the scroll device to a second side of the scroll device (Fig. 2), but was filed after the filing date of the instant application. 
	US2005/0169788 and its corresponding issued patent US7309219 show elements and features of the state of the art prior to the filing date of Applicants’ disclosure.  

Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W THIEDE whose telephone number is (313)446-4907.  The examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL THIEDE/
Examiner, Art Unit 3746
Monday November 29, 2021

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746